445 F.2d 295
UNITED STATES of America, Plaintiff-Appellee,v.James William WOLLWEBER, Defendant-Appellant.
No. 30792.
United States Court of Appeals, Fifth Circuit.
June 21, 1971.Rehearing Denied and Rehearing En Banc Denied Aug. 5, 1971.Rehearing Denied and Rehearing En Banc Denied Aug. 5, 1971.

John L. Scott, Jr., amarillo, Tex., court appointed, james W. Wollweber, pro se. for defendant-appellant.
Eldon B. Mahon, U.S. Atty., W. E. Smith, William L. Johnson, Jr., Asst. U.S. Attys., Fort Worth, Tex., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and GEWIN and MORGAN, Circuit judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966
The defendant contended that the introduction of evidence establishing specific intent to commit fraud by proving prior unrelated third party transactions (see United States v. Pittman, 5 Cir., 1971, 439 F.2d 906 for which the defendant had not been indicted or tried violated his Fifth Amendment privilege against self-incrimination by the practical compulsion that he waive the privilege to contradict the evidence through his testimony.